AFFIRMED as Modified; Opinion Filed March 26, 2014.




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-00909-CR
                                     No. 05-13-00910-CR

                        WILLIAM NELLIUS HUBBARD, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 7
                                   Dallas County, Texas
                     Trial Court Cause Nos. F05-26988-Y, F05-26990-Y

                              MEMORANDUM OPINION
                         Before Justices Lang-Miers, Myers, and Lewis
                                   Opinion by Justice Myers

       William Nellius Hubbard appeals following the adjudication of his guilt for two

aggravated robbery with a deadly weapon offenses. In six issues, appellant asks us to modify the

trial court’s judgment to correct several errors. We modify the judgment in each case and affirm

as modified.

       Appellant waived a jury and pleaded guilty to two aggravated robbery with a deadly

weapon offenses. See TEX. PENAL CODE ANN. § 29.03(a)(2) (West 2011). Pursuant to plea

agreements, the trial court deferred adjudicating guilt and placed appellant on community

supervision for ten years. The State later moved to adjudicate guilt, alleging appellant violated
the conditions of his community supervision. In a hearing on the motion, appellant pleaded not

true to one allegation and true to the remaining seventeen allegations. The trial court found all

of the allegations true, adjudicated appellant guilty, and assessed punishment at fifty years’

imprisonment in each case.

          Appellant argues the judgment in each case should be modified to show (1) he pleaded

not true to one allegation, (2) the correct name of his attorney at the hearing on the motion to

adjudicate, and (3) there was no plea bargain agreement. The State agrees the judgments should

be modified in the manner appellant has requested.

          The record shows appellant pleaded not true to allegation (a) in the motions to adjudicate

and pleaded true to allegations (b) through (u); appellant was represented by Sindhu Alexander at

the hearing on the motion to adjudicate; and there was no plea agreement in either case. The

judgments, however, incorrectly recite appellant pleaded true to the motions to adjudicate, was

represented by Cariann Abramson, and had plea bargain agreements. We sustain appellant’s six

issues.

          We have the power to modify the trial court’s judgments when we have the necessary

information before us to do so. See TEX. R. APP. P. 43.2(b) Bigley v. State, 865 S.W.2d 26, 27–

28 (Tex. Crim. App. 1993); Asberry v. State, 813 S.W.2d 526, 529–30 (Tex. App.––Dallas 1991,

pet. ref’d).    Accordingly, we modify the trial court’s judgment in each case to reflect the

following: (1) the attorney for appellant is Sindhu Alexander; (2) the plea to the motion to

adjudicate is not true to allegation (a) and true to allegations (b) through (u); and (3) the terms of

plea bargain are “open.”




                                                 -2-
       As modified, we affirm the trial court’s judgments.




                                                    / Lana Myers/
                                                    LANA MYERS
                                                    JUSTICE

Do Not Publish
TEX. R. APP. P. 47
130909F.U05




                                              -3-
                                Court of Appeals
                         Fifth District of Texas at Dallas

                                       JUDGMENT


WILLIAM NELLIUS HUBBARD,                            Appeal from the Criminal District Court
Appellant                                           No. 7 of Dallas County, Texas (Tr.Ct.No.
                                                    F05-26988-Y).
No. 05-13-00909-CR        V.                        Opinion delivered by Justice Myers,
                                                    Justices Lang-Miers and Lewis
THE STATE OF TEXAS, Appellee                        participating.



    Based on the Court’s opinion of this date, the trial court’s judgment adjudicating guilt is
MODIFIED as follows:

       The section entitled “Attorney for Defendant” is modified to show “Sindhu Alexander.”

       The section entitled “Plea to Motion to Adjudicate” is modified to show “Not True-
Allegation(a) and True-Allegations (b) through (u).”

       The section entitled “Terms of Plea Bargain” is modified to show “Open.”

       As modified, we AFFIRM the trial court’s judgment adjudicating guilt.



       Judgment entered March 26, 2014.



                                                           / Lana Myers/
                                                           LANA MYERS
                                                           JUSTICE




                                              -4-
                                Court of Appeals
                         Fifth District of Texas at Dallas

                                       JUDGMENT


WILLIAM NELLIUS HUBBARD,                            Appeal from the Criminal District Court
Appellant                                           No. 7 of Dallas County, Texas (Tr.Ct.No.
                                                    F05-26990-Y).
No. 05-13-00910-CR        V.                        Opinion delivered by Justice Myers,
                                                    Justices Lang-Miers and Lewis
THE STATE OF TEXAS, Appellee                        participating.



    Based on the Court’s opinion of this date, the trial court’s judgment adjudicating guilt is
MODIFIED as follows:

       The section entitled “Attorney for Defendant” is modified to show “Sindhu Alexander.”

       The section entitled “Plea to Motion to Adjudicate” is modified to show “Not True-
Allegation(a) and True-Allegations (b) through (u).”

       The section entitled “Terms of Plea Bargain” is modified to show “Open.”

       As modified, we AFFIRM the trial court’s judgment adjudicating guilt.



       Judgment entered March 26, 2014.



                                                           / LanaMyers/
                                                           LANA MYERS
                                                           JUSTICE




                                              -5-